Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to the claims filed on 07/20/2022 are acknowledged and entered.  According to the Amendments to the claims, claims 1-5 has /have been amended with no new matter added.  Accordingly, claims 1-10 are pending in the application.  An action on the merits for claims 1-10 are as follow.
The previous 112 (b) Claim Rejections to claims 1 and 6 are withdrawn in accordance with applicant's explanation.
Specification
The disclosure is objected to because of the following informalities: 
Under [0011] contains the information “the wireless transmitting coil circuit module is controlled to operate to determine whether the wireless transmitting coil circuit module detects the feedback signal”, Under [0040] contains the information “the wireless transmitting coil circuit module can be further used to determine whether the pressure cooker body or the rice cooker body is present on the base”, [0041] contains the information “The wireless transmitting coil circuit module 13 detects the feedback signal in real time to determine, according to the feedback signal, whether the pressure cooker body or the rice cooker body is present on the base”, and [0041] contains the information “the wireless transmitting coil circuit module is used to determine whether the appliance is the pressure cooker body or the rice cooker body”.  However, the wireless transmitting coil circuit module only can transmitting and receiving (detects) data, and can never be used as the induction cooker control module 14 (see [0031]) to determine anything. 
[0073] contains the information “the induction cooker control module 13 is configured to determine whether the wireless transmitting coil circuit module 13 detects a feedback signal”. Numerical 13 been rejected because it been used to identify different items in the specification.
Appropriate correction is required.
Claim Objections
Claims 1-10 are objected to because of the following informalities:  
Suggest changing each Claim with proper size, spacing and lines spacing; please see details under 37 CFR 1.52(b)2.  
Appropriate correction is required.
Claim Limitation
Claim Interpretations - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

A. Claim limitation “a first wireless communication device” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “wireless communication” and without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 4 and 9 respectively has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Under Spec. [0046], Fig 4, first communication module 15.
B. Claim limitation “a second wireless communication device” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “wireless communication” and without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 4 and 9 respectively has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Under Spec. [0046], Fig 4, second communication module 23.
C. Claim limitation “an electric cooker control device” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “control” and without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 9 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Under Spec. [0041], Fig 4, electric cooker control module 22.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-5 and 8-9 are rejected under 35 U.S.C. 112(b) second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “an induction cooker control module” in line 11, rendering the claim indefinite. It is unclear what the relation between this “an induction cooker control module” and an induction cooker control module as mentioned in line 7 are? For examination purposes, examiner interprets “an induction cooker control module” as "anything”.
Claim 4 recites the limitation “comprises a first wireless communication device” and “a wireless communication connection is established between the first wireless communication device and a second wireless communication device of the appliance body to perform a communication data interaction between the base and the appliance body”, rendering the claim indefinite.  There are no structural details of neither a first wireless communication device nor a second wireless communication device to enable the functions recited in the claim.
Claim 8 recites the limitation “the identification module” in line 2. There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction/clarification is required.
Claim 9 recites the limitation “comprises a first wireless communication device” and “a wireless communication connection is established between the first wireless communication device and a second wireless communication device of the appliance body to perform a communication data interaction between the base and the appliance body”, rendering the claim indefinite.  There are no structural details of neither a first wireless communication device nor a second wireless communication device to enable the functions recited in the claim.  
The rest of the claims are also rejected because each claim depends on a rejected claim.  For the purpose of examination, the suggest change will be assume unless otherwise state.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bunuel (DE 1020 11088675 A1) in view of Richardson et al. (US 2017/0064775 A1).  
Regarding Independent Claim 1, Bunuel discloses a control method, comprising:
at a split-type cooking appliance (1a shows an induction hob… Four heating zones 24a, 26a, 28a, 30a, [0028]; a heating conductor 12a… supplied with current, [0029], Figs 1a-1b) that has a base (base plate 10a, [0028], Fig 1a) provided with a coil disk (heating conductor 12a, [0029], Fig 1a) and a wireless transmitting coil circuit (heating zones 24a, 26a, 28a, 30a is assigned an induction heating element, [0028], Fig 1a) therein, wherein an appliance body is adapted to be placed on the base (the base plate 10a… from there to a set cooking utensil, [0029]) and detachable from the base:
Bunuel discloses the invention substantially as claimed and as discussed above; except, the base (taught by Bunuel already) provided with an identification device, and acquiring state information of the identification device after the base is powered on; in accordance with a determination that the state information of the identification device is a first state, the control method causes an induction cooker control module to prohibit the base from operating in an induction cooker operation mode and allowing the base to operate in an electric cooker operation mode; in accordance with a determination that the state information of the identification device is a second state different from the first state, the control method causes an induction cooker control module to determine whether the wireless transmitting coil circuit detects a feedback signal; in accordance with a determination that the wireless transmitting coil circuit detects the feedback signal, the control method causes the induction cooker control module to prohibit the base from operating in the induction cooker operation mode and to allow the base to operate in the electric cooker operation mode; and in accordance with a determination that the wireless transmitting coil circuit does not detect the feedback signal, the control method causes the induction cooker control module to allow the base to operate in the induction cooker operation mode and to prohibit the base from operating in the electric cooker operation mode.
Richardson et al. teach a method, comprising: at a cooking appliance (an induction cooking hob 400, [0094], Fig 4) that has a base provided with an identification device (decoder 412, [0095], Fig 4; decoder 1312, [0117], Fig 13), and acquiring state information of the identification device after the base is powered on (decoded by the magnet decoder 412… may identify the characteristic CH of the cooking appliance 100, [0110]);
in accordance with a determination that the state information of the identification device is a first state (provide a code the identifies a characteristic of the cooking appliance 100, Abstract, [0018, 0048]; full set of magnetic field codes, decoded logic values by the magnet decoder 412… determined by the controller 602, [0110]), the control method causes an induction cooker control module to prohibit the base from operating in an induction cooker operation mode and allowing the base to operate in an electric cooker operation mode (to control and display an operating state of the heating zones 24a, 26a, 28a, 30a and the warming zone 32a… is designed as a user interface 37a, [0028], Fig 1a, taught by Bunuel; clearly, one of ordinary skill in the art would be understand that any operator can perform and make “the control method causes an induction cooker control module to prohibit the base from operating in an induction cooker operation mode and allowing the base to operate in an electric cooker operation mode” as claimed, based on the information shown on the user interface);
in accordance with a determination that the state information of the identification device is a second state different from the first state (a code that uniquely identifies each of the appliances from the other appliances, [0018]), the control method causes an induction cooker control module to determine whether the wireless transmitting coil circuit detects a feedback signal (magnetic field sensors 414 can detects a feedback signal, [0095]; clearly, one of ordinary skill in the art would be understand that any operator can perform and make “the control method causes an induction cooker control module to determine whether the wireless transmitting coil circuit detects a feedback signal” as claimed, based on the information shown on the user interface of Bunuel);
in accordance with a determination that the wireless transmitting coil circuit detects the feedback signal (magnetic field sensors 414 can detects a feedback signal, [0095]), the control method causes the induction cooker control module to prohibit  the base from operating in the induction cooker operation mode and allowing the base to operate in the electric cooker operation mode (to control and display an operating state of the heating zones 24a, 26a, 28a, 30a and the warming zone 32a… is designed as a user interface 37a, [0028], taught by Bunuel; clearly, one of ordinary skill in the art would be understand that any operator can perform and make “the control method causes the induction cooker control module to prohibit the base from operating in the induction cooker operation mode and allowing the base to operate in the electric cooker operation mode” as claimed, based on the information shown on the user interface of Bunuel); and
in accordance with a determination that the wireless transmitting coil circuit does not detect the feedback signal (when there is no magnetic field sensed by the magnetic field sensor 414, [0101]), the control method causes the induction cooker control module to allow the base to operate in the induction cooker operation mode and to prohibit the base from operating in the electric cooker operation mode (to control and display an operating state of the heating zones 24a, 26a, 28a, 30a and the warming zone 32a… is designed as a user interface 37a, [0028], taught by Bunuel; clearly, one of ordinary skill in the art would be understand that any operator can perform and make “the control method causes the induction cooker control module to allow the base to operate in the induction cooker operation mode and to prohibit the base from operating in the electric cooker operation mode” as claimed, based on the information shown on the user interface of Bunuel).
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify the method of Bunuel with Richardson et al.’s further teaching of claim 1 because Richardson et al. teaches, in Abstract, of providing an excellent cooking method which can determining a characteristic of the cooking appliance for processing efficiency during operation.
Regarding Independent Claim 6, Bunuel discloses a split-type cooking appliance (1a shows an induction hob… Four heating zones 24a, 26a, 28a, 30a, [0028]; a heating conductor 12a… supplied with current, [0029], Figs 1a-1b), comprising:
a base (base plate 10a, [0028], Fig 1a) provided with an identification device, a coil disk (heating conductor 12a, [0029], Fig 1a), a wireless transmitting coil circuit (heating zones 24a, 26a, 28a, 30a is assigned an induction heating element, [0028], Fig 1a) and an induction cooker control device (to control and display an operating state of the heating zones 24a, 26a, 28a, 30a and the warming zone 32a… is designed as a user interface 37a, [0028], Fig 1a) therein, and
an appliance body (the base plate 10a… from there to a set cooking utensil, [0029]) adapted to be placed on the base and detachable from the base,
Bunuel discloses the invention substantially as claimed and as discussed above; except, the base (taught by Bunuel already) provided with an identification device, and 
wherein the induction cooker control device is configured to acquire state information of the identification device after the base is powered on, wherein
in accordance with a determination that the state information of the identification device is a first state, the induction cooker control device is configured to prohibit the base from operating in an induction cooker operation mode and allow the base to operate in an electric cooker operation mode;
in accordance with a determination that the state information of the identification device is a second state, the induction cooker control device is configured to determine whether the wireless transmitting coil circuit detects a feedback signal;
in accordance with a determination that the wireless transmitting coil circuit detects the feedback signal, the induction cooker control device is configured to prohibit the base from operating in the induction cooker operation mode and allow the base to operate in the electric cooker operation mode; and
in accordance with a determination that the wireless transmitting coil circuit does not detect the feedback signal, the induction cooker control device is configured to allow the base to operate in the induction cooker operation mode and prohibit the base from operating in the electric cooker operation mode.
Richardson et al. teach a cooking appliance (an induction cooking hob 400, [0094], Fig 4), comprising: a base provided with an identification device (decoder 412, [0095], Fig 4; decoder 1312, [0117], Fig 13), and 
wherein the induction cooker control device (taught by Bunuel already) is configured to acquire state information of the identification device after the base is powered on (decoded by the magnet decoder 412… may identify the characteristic CH of the cooking appliance 100, [0110]), wherein
in accordance with a determination that the state information of the identification device is a first state (provide a code the identifies a characteristic of the cooking appliance 100, Abstract, [0018, 0048]; full set of magnetic field codes, decoded logic values by the magnet decoder 412… determined by the controller 602, [0110]), the induction cooker control device is configured to prohibit the base from operating in an induction cooker operation mode and allow the base to operate in an electric cooker operation mode (to control and display an operating state of the heating zones 24a, 26a, 28a, 30a and the warming zone 32a… is designed as a user interface 37a, [0028], taught by Bunuel);
in accordance with a determination that the state information of the identification device is a second state (a code that uniquely identifies each of the appliances from the other appliances, [0018]), the induction cooker control device is configured to determine whether the wireless transmitting coil circuit detects a feedback signal (magnetic field sensors 414 can detects a feedback signal, [0095]);
in accordance with a determination that the wireless transmitting coil circuit detects the feedback signal (magnetic field sensors 414 can detects a feedback signal, [0095];), the induction cooker control device is configured to prohibit the base from operating in the induction cooker operation mode and allow the base to operate in the electric cooker operation mode (to control and display an operating state of the heating zones 24a, 26a, 28a, 30a and the warming zone 32a… is designed as a user interface 37a, [0028], taught by Bunuel); and
in accordance with a determination that the wireless transmitting coil circuit does not detect the feedback signal (when there is no magnetic field sensed by the magnetic field sensor 414, [0101]), the induction cooker control device is configured to allow the base to operate in the induction cooker operation mode and prohibit the base from operating in the electric cooker operation mode (to control and display an operating state of the heating zones 24a, 26a, 28a, 30a and the warming zone 32a… is designed as a user interface 37a, [0028], taught by Bunuel).
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Bunuel with Richardson et al.’s further teaching of claim 6 because Richardson et al. teaches, in Abstract, of providing an excellent cooking method which can determining a characteristic of the cooking appliance for processing efficiency during operation.

Regarding Claims 2-3, 5, 7-8 and 10, Bunuel in view of Richardson et al. disclose the invention as claimed and as discussed above, and further teaches:
Claim 2, wherein the identification device comprises a reed switch (decoder 1312 includes switch 1314, [0117], Fig 13, Richardson et al.), wherein the reed switch is on in the first state, and the reed switch is off in the second state (the decoder 1312 includes switches 1314 with the actuators 1316 that are selectively actuated, [0117], Richardson et al.). 
Claim 3, wherein after the base is powered on, when the wireless transmitting coil circuit (heating zones 24a, 26a, 28a, 30a is assigned an induction heating element, [0028], Fig 1a, Bunuel) is in an off state and the state information of the identification device (magnet decoder 412, [0095], [0028], Fig 4, Richardson et al.) is the second state, the coil disk (heating conductor 12a, [0029], Fig 1a, Bunuel) is controlled to output a heating and pot-sensing signal (can be performed by magnetic field sensors 414, [0095], Richardson et al.), and it is determined according to the heating and pot-sensing signal whether a pot is present on the base, wherein
if the pot is present on the base, the wireless transmitting coil circuit is controlled to operate to determine whether the wireless transmitting coil circuit detects the feedback signal (the operation of the wireless transmitting coil circuit can start by user when a feedback signal indicates the pot is present on the base; user control 610, Fig 6, Richardson et al.); and
if no pot is present on the base, the base is allowed to operate in the induction cooker operation mode, and prohibited from operating in the electric cooker operation mode (the pot is not present on the base, the use can set the operation in the induction cooker operation mode, and prohibited from operating in the electric cooker operation mode; user control 610, Fig 6, Richardson et al.).
Claim 5, wherein when the base (base plate 10a, [0028], Fig 1a, Bunuel) is allowed to operate in the induction cooker operation mode and prohibited from operating in the electric cooker operation mode, the coil disk is controlled to be heated in the induction cooker operation mode (to control and display an operating state of the heating zones 24a, 26a, 28a, 30a and the warming zone 32a… is designed as a user interface 37a, [0028], Bunuel).
Claim 7, wherein the identification device comprises a reed switch (decoder 1312 includes switch 1314, [0117], Fig 13, Richardson et al.), wherein the reed switch is on in the first state, and the reed switch is off in the second state (the decoder 1312 includes switches 1314 with the actuators 1316 that are selectively actuated, [0117], Richardson et al.).
Claim 8, wherein after the base is powered on, when the wireless transmitting coil circuit (heating zones 24a, 26a, 28a, 30a is assigned an induction heating element, [0028], Fig 1a, Bunuel) is in an off state and the state information of the identification module (magnet decoder 412, [0095], [0028], Fig 4, Richardson et al.) is the second state, the induction cooker control device is configured to control the coil disk (heating conductor 12a, [0029], Fig 1a, Bunuel) to output a heating and pot-sensing signal (can be performed by the magnetic field sensors 414, [0095] Richardson et al.), and to determine whether a pot is present on the base according to the heating and pot-sensing signal, wherein if the pot is present on the base, the induction cooker control device is configured to control the wireless transmitting coil circuit to operate to determine whether the wireless transmitting coil circuit detects the feedback signal (the operation of the wireless transmitting coil circuit can start by user when a feedback signal indicates the pot is present on the base; user control 610, Fig 6, Richardson et al.); and
if no pot is present on the base, the induction cooker control device is configured to allow the base to operate in the induction cooker operation mode, and prohibit the base from operating in the electric cooker operation mode (the pot is not present on the base, the use can set the operation in the induction cooker operation mode, and prohibited from operating in the electric cooker operation mode; user control 610, Fig 6, Richardson et al.).
Claim 10, wherein when the base (base plate 10a, [0028], Fig 1a, Bunuel) is allowed to operate in the induction cooker operation mode and prohibited from operating in the electric cooker operation mode, the induction cooker control module is configured to control the coil disk to be heated in the induction cooker operation mode (to control and display an operating state of the heating zones 24a, 26a, 28a, 30a and the warming zone 32a… is designed as a user interface 37a, [0028], Bunuel).
Claims 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bunuel (DE 1020 11088675 A1) in view of Richardson et al. (US 2017/0064775 A1) as applied to claims above, further in view of Dolinski et al. (US 2017/0105248 A1).    
Regarding Claims 4 and 9, Bunuel in view of Richardson et al. disclose the invention as claimed and as discussed above, and further disclose:  
Claim 4, when the base (base plate 10a, [0028], Fig 1a, Bunuel) is prohibited from operating in the induction cooker operation mode and allowed to operate in the electric cooker operation mode (to control and display an operating state of the heating zones 24a, 26a, 28a, 30a and the warming zone 32a… is designed as a user interface 37a, [0028], Bunuel), a wireless power supply connection is established between the wireless transmitting coil circuit (heating zones 24a, 26a, 28a, 30a is assigned an induction heating element, [0028], Fig 1a) and a wireless receiving coil circuit (magnets 106 mounted to the vessel 102, Abstract, taught by Richardson et al.) of the appliance body that is placed on the base (the vessel 102… in a base 112 of the cooking appliance 100, [0089], taught by Richardson et al.), 
Bunuel in view of Richardson et al. disclose the invention as claimed and as discussed above; except wherein the base further comprises a first wireless communication device, wherein: a wireless communication connection is established between the first wireless communication device and a second wireless communication device of the appliance body to perform a communication data interaction between the base and the appliance body that is placed on the base, and the coil disk is controlled to be heated according to the communication data interaction between the base and the appliance body that is placed on the base.
Dolinski et al. teach a cooking appliance with a base (cooking appliance 14 with a base with heat source 16, [0018], Fig 2), wherein the base comprises a first wireless communication device (thermocouple 90 can be incorporated within the cooking utensil 42 and signal communication between the thermocouple 90 and the automatic thermostat switch 22 can be achieved through a wireless communication, [0025], Fig 2), wherein: a wireless communication connection is established between the first wireless communication device and a second wireless communication device of an appliance body (a second wireless communication device- which is on the thermocouple 90 within the cooking utensil 42, [0025], Fig 2) to perform a communication data interaction between the base and the appliance body  that is placed on the base (signal communication between the thermocouple 90 within the cooking utensil 42 and the automatic thermostat switch 22 in the base, Fig 2), and the coil disk is controlled to be heated according to the communication data interaction between the base and the appliance body that is placed on the base (a control unit 54 is configured to be in communication with the automatic thermostat switch 22 and the burner element 12, [0026]).
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify the method of Bunuel in view of Richardson et al. with Dolinski et al.’s further teaching of wherein the base (“the base” taught by Bunuel already) further comprises a first wireless communication device, wherein: a wireless communication connection is established between the first wireless communication device and a second wireless communication device of the appliance body (“the appliance body” taught by Bunuel already) to perform a communication data interaction between the base and the appliance body that is placed on the base, and the coil disk (“the coil disk” taught by Bunuel already) is controlled to be heated according to the communication data interaction between the base and the appliance body that is placed on the base; because Dolinski et al. teaches, in Para. [0002] of providing a burner element for a cooktop with automatic thermostat switch to excellently control the cooking temperature during operation.
Claim 9, when the induction cooker control device (taught by Bunuel already) is configured to prohibit the base from operating in the induction cooker operation mode and allow the base to operate in the electric cooker operation mode (to control and display an operating state of the heating zones 24a, 26a, 28a, 30a and the warming zone 32a… is designed as a user interface 37a, [0028], Bunuel), a wireless power supply connection is established between the wireless transmitting coil circuit (heating zones 24a, 26a, 28a, 30a is assigned an induction heating element, [0028], Fig 1a) and a wireless receiving coil circuit (magnets 106 mounted to the vessel 102, Abstract, taught by Richardson et al.) of the appliance body that is placed on the base (the vessel 102… in a base 112 of the cooking appliance 100, [0089], taught by Richardson et al.).
Bunuel in view of Richardson et al. disclose the invention as claimed and as discussed above; except wherein the base further comprises a first wireless communication device, wherein: a wireless communication connection is established between the first wireless communication device and a second wireless communication device of the appliance body to perform a communication data interaction between the base and the appliance body that is placed on the base, and an electric cooker control device of the appliance body, that is placed on the base, is configured to control the coil disk to be heated according to the communication data interaction between the base and the appliance body that is placed on the base.
Dolinski et al. teach a cooking appliance with a base (cooking appliance 14 with a base with heat source 16, [0018], Fig 2), wherein the base comprises a first wireless communication device (thermocouple 90 can be incorporated within the cooking utensil 42 and signal communication between the thermocouple 90 and the automatic thermostat switch 22 can be achieved through a wireless communication, [0025], Fig 2), wherein: a wireless communication connection is established between the first wireless communication device and a second wireless communication device of the appliance body (a second wireless communication device- which is on the thermocouple 90 within the cooking utensil 42, , [0025], Fig 2) to perform a communication data interaction between the base and the appliance body that is placed on the base (signal communication between the thermocouple 90 within the cooking utensil 42 and the automatic thermostat switch 22 in the base, Fig 2), and an electric cooker control device of the appliance body (thermocouple 90 can be incorporated within the cooking utensil 42, [0025], Fig 2), that is placed on the base (see Fig 2), is configured to control the coil disk to be heated according to the communication data interaction between the base and the appliance body that is placed on the base (a control unit 54 is configured to be in communication with the automatic thermostat switch 22 and the burner element 12, [0026]).
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Bunuel in view of Richardson et al. with Dolinski et al.’s further teaching of wherein the base (“the base” taught by Bunuel already)  further comprises a first wireless communication device, wherein: a wireless communication connection is established between the first wireless communication device and a second wireless communication device of the appliance body to perform a communication data interaction between the base and the appliance body (“the appliance body” taught by Bunuel already) that is placed on the base, and an electric cooker control device of the appliance body, that is placed on the base, is configured to control the coil disk to be heated according to the communication data interaction between the base and the appliance body that is placed on the base; because Dolinski et al. teaches, in Para. [0002] of providing a burner element for a cooktop with automatic thermostat switch to excellently control the cooking temperature during operation.
Response to Arguments
Applicant’s arguments filed 07/20/2022 have been fully considered but they are not persuasive. The same prior art used under the Non-Final Rejection been able to cover all the limitations of the amended claims.
A. The applicant's argument on Remarks, regarding claims 1 and 6, namely “The Office Action fails to identify any teaching in Bunuel regarding the claimed "prohibiting" or "allowing" that is performed in accordance with a precondition corresponding to "a determination that the wireless transmitting coil circuit detects the feedback signal" or "a determination that the wireless transmitting coil circuit does not detect the feedback signal" as recited in claim 1. There is simply nothing in DI that ties an operator/user's selection on the touch-sensitive controls and display elements of the user interface 37a, as stated in the Interview Summary dated June 14, 2022, to the claimed precondition involving detection of feedback signals by the wireless transmitting coil circuit. In fact, for Bunuel' s system which relies on the action of an operator/user, the Office Action has failed to establish that a person of ordinary skill in the art would have found it obvious to modify Bunuel to provide the determination based on detection of feedback signal by the transmitting coil circuit, given that the interface 37a is already present to allow a user to provide an active input”, and “The Office Action relies on Richardson for description about magnetic field sensors 414. However, the Office Action does not explain how a teaching of "magnet decoder 412 that includes a plurality of positioned magnetic field sensors 414 adjacent an under side of the support surface 402" relates to the precondition recited in claim 1, "in accordance with a determination that the wireless transmitting coil circuit detects the feedback signal, prohibiting the base from operating in the induction cooker operation mode and allowing the base to operate in the electric cooker operation mode; and in accordance with a determination that the wireless transmitting coil circuit does not detect the feedback signal, allowing the base to operate in the induction cooker operation mode and prohibiting the base from operating in the electric cooker operation mode." Thus, the Office Action does not identify in Richardson a teaching of prohibiting the base from operating in the induction cooker operation mode and allowing the base to operate in the electric cooker operation mode that is performed pursuant to the precondition "in accordance with a determination that the wireless transmitting coil circuit detects the feedback signal." As a result, the Office Action precondition recited in claim 1. Solely to expedient prosecution, Applicant has amended claim to specify that it is the control method that causes the induction cooker control module to prohibit the base from operating the induction cooker operation mode, and to allow the base to operate in the electric cooker operation mode. As is clear in FIG. 5, the allowing and prohibiting are consequences of the decision processes (shown as parallelograms) of the induction cooker control module at steps S 103 and S 105. Thus, the allowing and prohibiting cannot be a result of the user's selection on the user interface 37a. Furthermore, a user not selecting a particular operation mode does not correspond to that particular operation mode being prohibited. Thus, Bunuel and Richardson, modified in the manner indicated by the Office Action, do not disclose or suggest all limitations required by amended claim 1. Accordingly, these references cannot render amended claim 1 obvious. Applicant requests the withdrawal of the rejections of claim 1 and its associated dependent claims. Independent claim 6 recites similar limitations. Thus, the rejection of this claim and its associated dependent claims should also be withdrawn”.
The examiner’s response: The combination of Bunuel (DE 1020 11088675 A1) in view of Richardson et al. (US 2017/0064775 A1) teach exactly a control method/ a split-type cooking appliance as claimed under Independent claims 1 and 6 respectively, fully discloses all the recited limitations of claim 1 and claim 6 as set forth in this office action shown above. During examination, a claim must be given its broadest reasonable interpretation consistent with the specification as it would be interpreted by one of ordinary skill in the art. Because the applicant has the opportunity to amend claims during prosecution, giving a claim its broadest reasonable interpretation will reduce the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Yamamoto, 740 F.2d 1569, 1571 (Fed. Cir. 1984); In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989)”.  “Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention” (MPEP 2173.01(I)). Therefore, the examiner maintains the rejection.  
B. The applicant's argument on Remarks, regarding claim 2, namely “The Office Action alleges that Richardson's "decoder 1312 includes switch 1314, [0117], Fig 13, Richardson et al." But Richardson explains "actuators 1316 of the switches 1314 [] protrude from the cooking appliance support surface 402," and that the decoder 1312 includes switches 1314 "allow actuators 1316 of the switches 1314 to protrude from the cooking appliance support surface 402 "with the actuators 1316 that are selectively actuated when aligned with the switch engaging regions 1106 or 1206 of an appliance." Thus, Richardson describes a type of protruding mechanical switches based on actuators that do not correspond to the claimed reed switch, as evidence by a Wikipedia entry of reed switches dated February 28, 2014, before the priority date of this application, appended below as Appendix A. For this additional reason, claim 2 is patentable over the cited references”.
The examiner’s response: The combination of Bunuel (DE 1020 11088675 A1) in view of Richardson et al. (US 2017/0064775 A1) teach exactly as claimed under claim 2, fully discloses all the recited limitations of claim 2 as set forth in this office action shown above. It is noted that "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998); see MPEP 2123 (I). Also, during examination, a claim must be given its broadest reasonable interpretation consistent with the specification as it would be interpreted by one of ordinary skill in the art.  Because the applicant has the opportunity to amend claims during prosecution, giving a claim its broadest reasonable interpretation will reduce the possibility that the claim, once issued, will be interpreted more broadly than is justified.  “Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention”; see MPEP 2173.01(I).  Therefore, the examiner maintains the rejection.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is advised to refer to the Notice of References Cited for pertinent prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANGYUE CHEN whose telephone number is (571)272-8224.  The examiner can normally be reached on M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, supervisor Tu B Hoang can be reached on 571/272-4780, supervisor Dana Ross can be reached on 571/272-4480, supervisor Ibrahime Abraham can be reached on 571/270-5569, or supervisor Kosanovic Helena can be reached on 571/272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUANGYUE CHEN/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761